         Case 3:18-cv-00776-BAJ-RLB           Document 9      10/18/18 Page 1 of 14




                          UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF LOUISIANA

CHEVRON TCI, INC.,                               CIVIL ACTION NO.3:18-cv-00776-BAJ-
                             Plaintiff,          RLB

                                                     JUDGE BRIAN A. JACKSON
VERSUS

CAPITOL HOUSE HOTEL MANAGER,                  ~ MAG. JUDGE RICHARD L. BOURGEOIS, JR.
LLC, and THE WILBUR MARVIN
FOUNDATION,
                      Defendants.

        ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT

       NOW INTO COURT, through undersigned counsel, come defendants, Capitol House

Hotel Manager, LLC ("Manager") and The Wilbur Marvin Foundation ("WMF") (collectively,

"Defendants"), who, in answer to the Complaint ("Complaint") filed by plaintiff, Chevron

TCI, Inc. ("CTCI" or "Plaintiff'), respectfully aver:


                    AFFIRMATIVE DEFENSES BY MANAGER

                                  First Affirmative Defense

       CTCI's Complaint fails to state a claim upon which relief can be granted.

                                 Second Affirmative Defense

       Manager was aone-tenth of one percent member of Capitol House Hotel Operating

Company, LLC ("Operator"). Plaintiff, CTCI, was the other member of Operator, with a

99.9% interest therein.    CTCI, in its Complaint, inaccurately confuses and conflates the

obligations of Operator with those of Manager.

                                  Third Affirmative Defense

       Upon information and belief, the "TCI" in CTCI stands for "Tax Credit Investments" and

CTCI was an entity utilized by Chevron for the very purpose of investing Chevron funds to


                                                 1                                    1626132.1
         Case 3:18-cv-00776-BAJ-RLB            Document 9      10/18/18 Page 2 of 14




obtain the benefits of historic tax credit investments. In line with its purpose, CTCI invested in

Operatar to obtain a dollar for dollar Federal Income tax credit for revenue generated by

affiliates of CTCI. CTCI made numerous similar investments. CTCI was audited by the IRS

which contested the applicability of the credits. CTCI voluntarily settled the audit against the

recommendation of Manager, receiving 2/3 of the original intended historic tax credit. CTCI is

thus barred by the doctrine of unclean hands from seeking any additional benefit which could

have resulted had CTCI not unilaterally decided to settle the IRS audit. Also, CTCI got the

benefit it sought in its investment in Operator. CTCI is thus estopped from seeking additional

benefit and sums herein as any additional benefit would be an unjust enrichment.


                                  Fourth Affirmative Defense

       Operator was terminated and dissolved as an entity on September 5, 2012, when the

lessor of the Hotel, Capitol House Hotel Development Company, LLC ("Owner"), and Operator

terminatcd t ie lease between Owner and Operator, and Owner sold the Hotel (bricks grid mortar)

to a third party. Operator also sold all movable fixtures, trade receivables and other movable

assets to the same third party.    Section 2.5(A)(i) of the Operating Agreement of Operator

provides:

               A.     The Company shall continue in full force and effect until
               December 31, 2055, except that the Company shall be dissolved prior to
               such date upon the happening of any of the following events:

                             i.     the termination or expiration of the Lease or the sale
                      or other disposition of all or substantially all of the assets of the
                      Company (including, without limitation, the Leasehold Interest) . .


Thus, on September 5, 2012, "all or substantially all of the assets" of Operator were sold. Thus,

Operator, by the terms of its own Operating Agreement, was dissolved on that date. La. R.S.

12:1334(1) provides that an act of termination or dissolution approved under Louisiana law

includes an "occurrence of events specified in writing in the ... Operating Agreement."

                                                2                                             1626132.1
          Case 3:18-cv-00776-BAJ-RLB            Document 9       10/18/18 Page 3 of 14




                                   Fifth Affirmative Defense

       CTCI contemporaneously consented to the sale of the Hotel by Owner, the termination of

the leasehold interest between Operator and Owner, and to the sale of all of the assets of

Operator, such as furniture, fixtures, trade receivables, etc. Specifically, Alan E. Levine of CTCI

agreed to the termination of the lease and the sale of all of the assets of Operator in a Resolution

executed on or about September 5, 2012 and the Lease Termination Agreement. In March of

2018, CTCI again agreed with Manager and the IRS that Operator terminated in 2012, when it

agreed to an amended tax return (Form 872-PT) for Operator for the year 2012 showing

termination and dissolution in 2012. Thus, CTCI has waived any rights and/or is estopped from

asserting any claims inconsistent with its consent. CTCI has agreed Operator was dissolved on

September 5, 2012.


                                   Sixth Affirmative Defense

       CTCI herein asserts claims pursuant to a Purchase Agreement, dated December 29, 2005,

between Manager (the "Purchaser") and CTCI (the "Investor Member"). More specifically,

CTCI claims that Manager is obligated pursuant to a put option ("the Put") contained in that

Agreement to purchase CTCI's non-existent interest in the dissolved Operator. In the Purchase

Agreement, the following language appears regarding when the put may be exercised.

               2.(b) The Put may be exercised by the Investor Member at any time
               during the six (6) months beginning on January 1 of the first calendar year
               beginning after the year in which the QRE Completion Date occurs (or, if
               earlier, the date of dissolution of the Company) (the "Put Option Period").

        That same language was carried over and included in an Amended and Restated Purchase

Agreement, dated May 31, 2007. CTCI and Manager executed a First Amendment to the

Amended and Restated Purchase Agreement on June 28, 2012, extending the Put Option Period

to August 1, 2012.




                                                 3                                           1626132.1
         Case 3:18-cv-00776-BAJ-RLB             Document 9      10/18/18 Page 4 of 14




       On July 24, 2012, CTCI and Manager executed a Second Amendment to the Amended

and Restated Purchase Agreement extending the Put Option Period to October 1, 2012. The First

and Second Amendment to the Amended and Restated Purchase Agreement both modified

Section 2(b) of the Purchase Agreement.         Relevant herein is the language in ..the Second

Amendment to Amended and Restated Purchase Agreement, which provides:

               (b)     The Put may be exercised by the Investor Member at any time
               prior to October 1, 2012 (or if earlier, the date of dissolution of the
               Company) (the "Put Option Period").

       This amendment was signed by Alan E. Levine of CTCI and Carolyn Martin on behalf of

Manager. This is the amendment to the Purchase Agreement that was in effect at the time of

dissolution of Operator (September 5, 2012). CTCI did not exercise the Put within the time

constraints contained therein; and, therefore, any effort to exercise the Put or subsequent efforts

to cure CTCI's untimeliness are of no effect.

                                  Seventh Affirmative Defense

       Once Operator was dissolved, there was nothing for CTCI to "put" to Manager. CTCI is,

therefore, asking for an impossibility.


                                   Eighth Affirmative Defense

       In its complaint, CTCI has made a claim for a preferred return on account of its equity

interest in Operator pursuant to the Operating Agreement. To the extent the operations of the

Hotel did not generate sufficient funds or the sale of the Hotel did not generate sufficient funds

to pay the Preferred Return, CTCI contends Manager was required to make a loan to Operator to

fund CTCPs equity distribution, i.e. the "preferred return". A distribution to an equity owner by

an insolvent corporation is prohibited by La R.S. 12:1327. Operator is an insolvent and dissolved

entity. Thus, to the extent CTCI is seeking advances by Manager to Operator to be used by

Operator to fund a distribution to CTCI, pursuant to Section 6.2 of the Operating Agreement of


                                                 4                                          16261321
          Case 3:18-cv-00776-BAJ-RLB           Document 9      10/18/18 Page 5 of 14




Operator, the requested distribution is prohibited pursuant to La. R.S. 12:1327 and La. Civ.

Code art. 2036, et seq.


                                  Ninth Affirmative Defense

       Operator, while running the Hotel,"-frequently posted net operating losses.      Operator

would not have survived were it not for subsidies from Manager or its affiliates and waiver of

rent payments by Owner. At the time of the sale of the Hotel by Owner, termination of the

leasehold interest by Owner and Operator, the sale of the movable assets of Operator, and after

sale proceeds were received, Operator was insolvent.        Operator owed significant sums to

Manager and affiliates of Manager for "project expense loans." Any loan made to Operator by

Manager, pursuant to Section 6.2 of the Operating Agreement of Operator, would be paid out

pursuant to the hierarchy of Distributions of Capitol Proceeds outlined in paragraph 6.2(B) of the

Operating Agreement. Under that hierarchy, all "loaned" funds must be used to satisfy prior

obligations, and there would be no funds for a distribution to CTCL


                                  Tenth Affirmative Defense

        At the time of the sale of the hotel by Owner and the termination of leasehold interest

between Manager and Owner, as lessee and lessor, respectively, CTCI was under an IRS audit

for this historic t~ credit investment and others, wherein the IRS was contending that, because

CTCI had no downside risk in its investment in Operator, it was truly not a "partner" or

"member" and, thus, could not take advantage of t~ credits CTCI was claiming. At the time of

the closing on the sale of the Hotel and termination of the aforementioned described leasehold

interest, CTCI's president, Alan Levine, asked Manager to withhold any distributions from the

sale of the Hotel or dissolution of Operator and to use any such proceeds to pay the attorneys'

fees CTCI was incurring in connection with the IRS audit. To that end, and pursuant to that

verbal agreement, Manager has paid attorneys' and accountants' fees at CTCI's request and for


                                                 5                                         1626132.1
          Case 3:18-cv-00776-BAJ-RLB          Document 9       10/18/18 Page 6 of 14




CTCI's benefit. Because of Mr. Levine's request, CTCI is also estopped from pursuing any

amounts from Manager and, in the alternative, the amounts paid by Manager for the sole benefit

of CTCI in the form of attorneys' and accountants' fees are an offset (or set ofd to any amounts

claimed by CTCI herein.


                                Eleventh Affirmative Defense

       CTCI herein is claiming certain categories of payments in the form of "unpaid and

prorated asset management fees" (plus interest) and "unpaid and prorated Priority Return" (and

interest) for a period of time estimated to be through 2015. Because there was a terminating

event on September 5, 2012 dissolving Operator, CTCI cannot claim sums due on return from

the operation of Operator, when Operator was clearly out of business and insolvent.

Alternatively, it is disingenuous and opportunistic, as well as legally impossible, for CTCI to

seek any sums after September 5, 2012, from Operator, Manager or WMF.

                                     Twelfth Affirmative Defense

       CTCI failed to mitigate its damages by declining to be paid the Put, when the Hotel was

sold, but now is requesting payment after Operating Company has been dissolved and is

insolvent. CTCI declined to be paid the Put at the time of the asset sale because it wished to

appear to have an "at risk" investment while the IRS proceeding continued. By consciously

failing to accept payment when payment was available, CTCI has failed to mitigate its damages.

                                    Thirteenth Affirmative Defense

        CTCI seeks fees and interest for years in which Operating Company was legally

dissolved. Operating Company could not have legally incurred obligations after 2012, when it

was legally dissolved. No fees or interest accrued after Operation Company's termination and

 cannot be sought herein.




                                                6                                         1626132.1
         Case 3:18-cv-00776-BAJ-RLB             Document 9      10/18/18 Page 7 of 14




                        AFFIRMATIVE DEFENSES BY WMF

                               Fourteenth Affirmative Defense

       WMF incorporates and adopts, as an alleged accessory obligor, the affirmative defenses 1

through 11 delineated above by Manager.                                                   -


                                 Fifteenth Affirmative Defense

       WMF's alleged guaranty is delineated in paragraph 1 of the Guaranty Agreement, dated

December 29, 2005. That paragraph provides:

              1.      The Guarantor hereby unconditionally and irrevocably guarantees
              to the Investor Member, to the extent not paid or performed by the
              Managing Member or the Company, as the case may be, the punctual
              payment when due, and at all times thereafter, of (i) to make Project
              Expense Loans in accordance with the provisions of Section 5.5 of the
              Operating Agreement, (ii) the obligation of the Landlord to complete the
              Rehabilitation and achieve the Completion Date, (iii) each and every
              obligation of the Company and the Managing Member to make any
              payment or advance any funds under the terms and conditions of Section
              5.3, Section 5.2C, Section 6.2D an Section 7.4N of the Operating
              Agreement and under the Purchase Agreement, (iv) any liability arising
              out of a violation of the Managing Member of any Environmental Law,
              and (v) each and every obligation of the Landlord under the HIC Pass-
              Through Agreement.

This delineates the extent of Guarantor's obligation. Items (i), (ii), (iv) and (v) have either been

fulfilled or became unnecessary through the date of the sale of the Hotel and dissolution of

Operator on September 5, 2012. The conditions of Subpart (iii) is to guarantee loans to be made

by Manager to Operator, and the distribution of those loan funds to CTCI is a prohibited

distribution pursuant to La. R.S. 12:1327 and La. Civ. Code art. 2036, et seq.


                                 Sixteenth Affirmative Defense

       An accessory obligation, such as a guaranty, cannot exceed the underlying obligation--in

this case, of Manager. Any direct obligation on the part of WMF and CTCI would have to be in

the form of a separate agreement between WMF and CTCI. No such agreement exists, and there



                                                 7                                            1626132.1
         Case 3:18-cv-00776-BAJ-RLB             Document 9      10/18/18 Page 8 of 14




was no consideration for such a direct obligation.       It is also against public policy for the

accessory obligation to exceed the obligation being guaranteed.




       .NOW, IN .ANSWER to the Complaint of CTCI, Defendants,...Manager and WMF,

respectfully deny each and every allegation contained therein, except as may be hereinafter

expressly admitted.

                                                1.

       Defendants admit that CTCI is a California corporation. The remainder of Paragraph 1 of

the Complaint is denied for lack of sufficient knowledge to justify belief.

                                                2.

       Capitol House Hotel Manager, LLC is a limited liability company under the laws of the

State of Louisiana. Its sole member is Capitol House Hotel, LLC ("CHH") and not Capitol

House Hotel Operating Company, LLC ("Operating Company").                     The remainder of the

allegations contained in Paragraph 2 of the Complaint are denied.




       The allegations contained in Paragraph 3 of the Complaint are admitted.




       Paragraph 4 of the Complaint does not require an answer, but to the extent an answer is

deemed necessary, the allegations contained in Paragraph 4 of the Complaint are denied.

                                                5.

        The allegations contained in Paragraph 5 of the Complaint are admitted, except

Defendants deny that any amount is due CTCI from them.

                                                G'~

        The allegations contained in Paragraph 6 of the Complaint are admitted.



                                                 $                                          1626132.1
          Case 3:18-cv-00776-BAJ-RLB          Document 9       10/18/18 Page 9 of 14




                                               ~.
         The allegations contained in Paragraph 7 of the Complaint are denied, except to the

extent it is admitted that CTCI invested in the Operating Company.

                                               8.

         The allegations contained in Paragraph 8 of the Complaint are denied, except to the

extent it is admitted there are various documents related to CTCI's acquisition of an interest in

the Operating Company, and those documents are the best evidence of their respective terms.




         The allegations contained in Paragraph 9 of the Complaint are denied, except to the

extent it is admitted there are agreements between WMF and CTCI, and those documents are the

best evidence of their respective terms.

                                              10.

         Thy allegations contained in Paragraph 10 of the Complaint are denied, except to the

extent it is admitted that, on May 31, 2007, an Amended and Restated Purchase Agreement was

executed. That document is the best evidence of its own terms.

                                              11.

         The allegations contained in Paragraph 11 of the Complaint are denied, except to the

extent it is admitted there were multiple amendments executed amending the Amended and

Restated Purchase Agreement, and those amendments are the best evidence of their respective

terms.

                                              12.

         The allegations contained in Paragraph 12 of the Complaint are denied, except to the

extent it is admitted that additional agreements between WMF and CTCI were executed, and

those documents are the best evidence of their respective terms.



                                                9                                         i6z6i3z.i
          Case 3:18-cv-00776-BAJ-RLB           Document 9      10/18/18 Page 10 of 14




                                               13

         The allegations contained in Paragraph 13 of the Complaint are denied. It is, however,

admitted that CTCI sent a letter, dated November 19, 2015, purporting to exercise certain rights

CTCI believed it had under the Purchase Agreement as amended on multiple occasions. The

exercise of this "put" for CTCI to sell its interest in the dissolved Operating Company was

untimely, impossible and, thus, improper, and not of any legal efficacy.

                                               14.

         The allegations contained in Paragraph 14 of the Complaint are denied.

                                               15.

         The allegations contained in Paragraph 15 of the Complaint are denied, except to the

extent it is admitted that, on November 3, 2016, CTCI, through counsel, sent a letter demanding

sums that were not due it from either defendant.
     r                                         16.

         The allegations contained in Paragraph 16 of the Complaint are denied.

                                               17.

         The allegations contained in Paragraph 17 of the Complaint are denied. No sums were

due under the untimely and impossible exercise of a put in a dissolved entity.

                                               18.

         The allegations contained in Paragraph 18 of the Complaint are denied.

                                               19.

         The allegations contained in Paragraph 19 of the Complaint are denied. Manager does

not owe the sums CTCI was requesting. All sums due CTCI have been paid.

                                               20.

         The allegations contained in Paragraph 20 of the Complaint are denied.



                                                10                                       i626i3z.i
         Case 3:18-cv-00776-BAJ-RLB          Document 9       10/18/18 Page 11 of 14




                                             21.

       Paragraph 21 of the Complaint does not require a response. However, to the extent an

answer is deemed necessary, Paragraph 21 of the Complaint is denied.




       The allegations contained in Paragraph 22 of the Complaint are denied.

                                             23.

       The allegations contained in Paragraph 23 of the Complaint are denied.

                                             24.

       The allegations contained in Paragraph 24 of the Complaint are denied.

                                             25.

       The allegations contained in Paragraph 25 of the Complaint are denied.

                                             26.

       i'he allegations contained in Paragraph 26 of the Complaint are denied.

                                             27.

       The allegations contained in Paragraph 27 of the Complaint are denied.

                                             28.

       Paragraph 28 of the Complaint does not require an answer. However, to the extent an

answer is deemed necessary, Paragraph 28 of the Complaint is denied.

                                             29.

       The allegations contained in Paragraph 29 of the Complaint are denied.

                                              30.

        The allegations contained in Paragraph 30 of the Complaint are denied.

                                              31.

        The allegations contained in Paragraph 31 of the Complaint are denied.



                                               11                                      1626132.1
         Case 3:18-cv-00776-BAJ-RLB           Document 9      10/18/18 Page 12 of 14




                                             32.

       The allegations contained in Paragraph 32 of the Complaint are denied.

                                             33.

       The allegations contained in Paragraph 33 of the Complaint are denied.



       The allegations contained in Paragraph 34 of the Complaint are denied.

                                             35.

       Paragraph 35 of the Complaint calls for a legal conclusion, but to the extent an answer is

deemed necessary, Paragraph 35 of the Complaint is denied.

                                              36.

       The allegations contained in Paragraph 36 of the Complaint are denied. In further answer

to Paragraph 36 of the CTCI Complaint, Defendants aver that the documents referenced therein

are the best evidence of their own terms.

                                              37.

       The allegations contained in Paragraph 37 of the Complaint are denied. In further answer

to Paragraph 37 of the CTCI Complaint, Defendants aver that the documents referenced therein

are the best evidence of their terms.

                                              38.

       The allegations contained in Paragraph 38 of the Complaint are denied.

                                              39.

        The allegations contained in Paragraph 39 of the Complaint are denied.
                                              .~

        The allegations contained in Paragraph 40 of the Complaint are denied.




                                               IZ                                         1626132.1
         Case 3:18-cv-00776-BAJ-RLB            Document 9       10/18/18 Page 13 of 14




                                               41.

       The allegations contained in Paragraph 41 of the Complaint are denied.

                                               42.

       The allegations contained in Paragraph 42 of the Complaint are denied.



       WHEREFORE, Capitol House Hotel Manager, LLC and The Wilbur Marvin

Foundation pray that this answer be deemed good and sufficient and that, after all due

proceedings are had, judgment be rendered herein in their favor and against Chevron TCI, Inc.,

dismissing all claims of Chevron TCI, Inc., with prejudice, at plaintiffs costs.



                                              RESPECTFULLY SUBMITTED,

                                              By Attorneys:

                                              BREAZEALE, SACHSE &WILSON, ~,.L.P.
                                              301 Main Street, Suite 2300 (70801)
                                              Post Office Box 3197
                                              Baton Rouge, Louisiana 70821-3197
                                              Telephone: 225-3 87-4000
                                              Facsimile: 225 -3 81-8029


                                              /s/Claude F. Reynaud, Jr.
                                              Claude F. Reynaud, Jr. (La. #11197)
                                              Claude.reynaud@bswllp. com
                                              Jeanne C. Comeai.ix (#22999)
                                              Jeanne. comeaux@bswllp.com
                                              Danielle L. Borel (La. Bar Roll No. 35669)
                                              danielle.borel@bswllp. com

                                              Attorneys for Capitol House Hotel Manager, LLC
                                              and The Wilbur Marvin Foundation




                                                 13                                        1626132.1
         Case 3:18-cv-00776-BAJ-RLB           Document 9      10/18/18 Page 14 of 14




                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF LOUISIANA

CHEVRON TCI, INC.,                               CIVIL ACTION NO.3:18-cv-00776-BAJ-
                              Plaintiff          RLB

                                                 JUDGE BRIAN A. JACKSON
VERSUS

CAPITOL HOUSE HOTEL MANAGER,                  ~ MAG. JUDGE RICHARD L. BOURGEOIS, JR.
LLC, and THE WILBUR MARVIN
FOiJNDATION,
                      Defendants.



                              CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on October 18, 2018, a copy of the above and foregoing

Answer and Affirmative Defenses to Complaint was filed electronically with the Clerk of Court

using the CM/ECF system. Notice of this filing will be sent to all counsel of record by operation

of the Court's electronic filing system.



                                            /s/Claude F. Reynaud, Jr.
                                            Claude F. Reynaud, Jr. (#11197)
                                            BREAZEALE, SACHSE &WILSON, L.L.P.
                                            301 Main Street, Suite 2300 (70801)
                                            Post Office Box 3197
                                            Baton Rouge, Louisiana 70821-3197
                                            Telephone: 225 -3 87-4000
                                            Facsimile: 225-3 81-8029
                                            Claude.reynaud@bswllp. com




                                               14                                         1626132.1
